Title: To John Adams from Benjamin Rush, 2 July 1789
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philada: July 2nd: 1789

I enclose to you a small essay which I consider as a full reply to that part of your letter which defends the latin, and Greek languages.—I  shall class them hereafter with negro slavery, & Spirituous liquors, & consider them as equally unfriendly tho’ in a less degree to the progress of morals—knowledge, & religion in the United States.—In a few days I shall reply to Other parts of your letter.
From Dr Sir yours / Sincerely
Benjn Rush